Fourth Court of Appeals
                                       San Antonio, Texas
                                              October 9, 2020

                                           No. 04-20-00494-CV

    AMERICAN MEDICAL HOME HEALTH SERVICES, LLC, Hub City Home Health,
      Inc.D/B/A American Medical Home Health Services (“Hub City”), American Medical
     Home Health Services San Antonio, LLC (“AM Home Health SA”), American Medical
    Hospice Care, LLC (“AM Hospice SA”), American Medical Palliative Support, LLC (“AM
      Palliative Support”), Magdalena (Maggie) Clemente, Rene Estrada, and Gina Trevino.
                                          Appellants

                                                      v.

    LEGACY HOME HEALTH INC. and Legacy Home Care Services, Inc. d/b/a/ All Seasons
                             Home Care, Inc.,
                                Appellees

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020-CI-09053
                           Honorable David A. Canales, Judge Presiding


                                              ORDER

Sitting:         Luz Elena Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice


        Appellants filed an interlocutory appeal from the trial court’s orders granting a temporary
injunction.1 In addition, appellants filed a motion for emergency stay, asking this court to stay
the temporary injunction orders pending resolution of this appeal.

        We deny appellants’ motion for emergency stay. See TEX. R. APP. P. 29.3 (“the appellate
court must not suspend the trial court’s order if the appellant’s rights would be adequately
protected by supersedeas or another order made under Rule 24”). However, on our own motion,
we stay the following deadlines in the temporary injunction orders for a period of twenty-one

1
 The interlocutory orders appealed are the September 25, 2020, “Temporary Injunction” and the September 30,
2020, “Order Correcting Temporary Injunction Entered [September 25, 2020].”
days to allow appellants to seek an order under Rule 24 of the Texas Rules of Appellate
Procedure from the trial court. The deadlines suspended are:

      (1) The order in the first full paragraph of page 6 of the Order Correcting Temporary
      Injunction Entered [September 25, 2020], requiring appellants to provide appellees
      information and documents within ten days of the Order; and

      (2) the order beginning at the top of page 9 of the Order Correcting Temporary Injunction
      Entered [September 25, 2020], requiring appellees Magdalena (Maggie) Clemente, Rene
      Estrada, and Gina Trevino to produce certain electronic devices, together with
      information regarding their online data storage accounts and their login credentials,
      within three business days of appellants’ counsel being notified of the identity of the
      computer professional who will examine the devices.




                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court